Dismissed and Memorandum Opinion filed October 25, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00606-CV

     ALEXIS RAY, ZSACOYA RAY & JACQUELINE RAY, Appellants
                                         V.
              YELLOWSTONE BOULEVARD I, LLC, Appellee

                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1113117

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed July 17, 2018. The clerk’s record
was filed July 27, 2018. No reporter’s record was filed. No brief was filed.

      On August 16, 2018, this court issued an order stating that unless appellants
filed a brief on or before September 17, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellants filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                         2